Citation Nr: 0026517	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-17 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of surgical removal of the prostate 
due to cancer. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1971.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which denied the benefit sought 
on appeal.

The Board initially notes that in a VA-Form 9 (Appeal To 
Board Of Veterans' Appeals) received in November 1998, the 
veteran requested a hearing before the BVA at the RO.  
Subsequently, in a March 1999 statement, the veteran withdrew 
his request for hearing.  Accordingly, the Board will proceed 
with adjudication of the veteran's appeal based on the 
evidence of record.  



FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue on appeal has been obtained.

2.  The veteran's service-connected residuals of surgical 
removal of the prostate due to cancer results in symptoms 
requiring him to wear absorbent materials, which must be 
changed 2 to 4 times per day.  

3.  The veteran's service-connected residuals of surgical 
removal of the prostate due to cancer has not resulted in 
symptoms of urinary tract infection or renal dysfunction, and 
has not required the wearing of absorbent materials which 
must be changed more than 4 times per day.   






CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
service-connected residuals of surgical removal of the 
prostate due to cancer have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7528 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial 
disability evaluation in excess of 20 percent for service-
connected residuals of surgical removal of the prostate due 
to cancer.  Historically, by rating decision dated October 
1997, the RO granted service connection for prostate cancer 
and assigned a 100 percent disability evaluation from 
November 7, 1996 and a 10 percent disability evaluation from 
June 1, 1997 pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (1999).  Thereafter, during the pendency of the appeal, 
in a February 2000 rating decision, the RO increased the 
veteran's disability evaluation to 20 percent, effective June 
1, 1997 pursuant to Diagnostic Codes 7527-7528.  

As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception to the initial rating award dated in October 1997.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection to the present.  See Fenderson, supra., citing 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 
Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  The Board 
concludes that all relevant facts have been properly and 
sufficiently developed for the equitable disposition of the 
veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3.

Post-service treatment records from Woodland Physicians dated 
March 1992 to May 1997 reflect that the veteran underwent 
removal of the prostate in 1996 as a result of being 
diagnosed with prostate cancer.  In May 1997, the veteran was 
noted to have some voiding frequency on the average of once 
per hour.    

A September 1997 VA examination report shows that the veteran 
presented with complaints of an increase in the frequency of 
micturition, urgency two to three times per hour, stress 
incontinence with sneezing, coughing and impotence.  The 
assessment was carcinoma of the prostate, status post radical 
prostatectomy and impotence secondary to surgery and 
incontinence.

A February 1998 statement from Tewodros Fesseha, M.D. 
indicates that following radical prostatectomy with bilateral 
pelvic lymph node dissection, the veteran had some degree of 
stress urinary incontinence which required him to 
occasionally use incontinence pads.  Further, it was 
indicated that the veteran developed erectile dysfunction 
requiring medical therapy.  

In an August 1998 Notice of Disagreement, the veteran 
indicated that he was required to wear pads for incontinence 
and that he woke up three times per night to relieve himself.  
He also indicated that he was impotent due to the 
prostatectomy.  In a November 1998 statement accompanying the 
veteran's VA-Form 9, the veteran stated that he had to wear 
pads for incontinence which had to be changed at least three 
to four times per day.  He also indicated that he had to wear 
pads at night and that his sleep was interrupted at least 
three times a night because of the need to urinate.  He 
reiterated that he continued to have problems with impotence.

As indicated, the RO has evaluated the veteran's residuals of 
surgical removal of the prostate due to cancer as being 20 
percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7527 effective June 1, 1997.  Diagnostic Code 7527 
provides that postoperative residuals of prostate gland 
injuries are to be rated either on the basis of voiding 
dysfunction or a urinary tract infection, whichever is 
predominant.  See 38 C.F.R. § 4.115a.  In this case, the 
veteran has not expressed complaints relating to urinary 
tract infection, and there is no specific evidence of renal 
dysfunction (which, pursuant to Diagnostic Code 7528, is 
another basis for evaluating the veteran's disability since 
he was diagnosed as having malignant neoplasm of the 
genitourinary systems).  Hence, evaluation on the basis of 
voiding dysfunction is appropriate.  

Voiding dysfunction is evaluated based on symptoms of as 
urine leakage, frequency, or obstructed voiding.  For 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence 20 percent 
disability evaluation is assignable for the voiding 
dysfunction which requires wearing absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
schedular evaluation for the voiding dysfunction requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent evaluation is warranted with the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day. 

In reviewing the rating criteria in relation to the veteran's 
service-connected residuals of radical prostatectomy, the 
Board finds that the veteran's disability picture is most 
consistent with a 40 percent disability evaluation and that 
the veteran's request for a higher initial evaluation should 
be granted.  The evidence does not suggest that the veteran's 
symptoms require him to use an appliance or to wear absorbent 
material which must be changed more than 4 times per day, 
which would warrant a 60 percent disability evaluation.  
Rather, the objective evidence shows that the veteran has 
urinary stress incontinence requiring the use of incontinence 
pads that must be changed three to four times per day.  
Accordingly, the criteria for a 40 percent disability 
evaluation have been met.  

As indicated above, the veteran's disability could also be 
evaluated as urinary frequency and obstructed voiding as a 
voiding dysfunction.  However, neither provides for an 
evaluation in excess of the 40 percent provided by this 
decision.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disability as a result of service-connected residuals of 
surgical removal of the prostate due to cancer, standing 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such corroborating 
evidence, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to laws and regulations governing the award of 
monetary benefits, a 40 percent disability evaluation for 
residuals of surgical removal of the prostate due to cancer 
is granted.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

